Citation Nr: 1338757	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-36 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Raynaud's phenomena, also claimed as residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her Husband


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran testified at a travel board before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In April 2011, the Board remanded the issues of entitlement to service connection for a bilateral foot condition, a lower back disability, and Raynaud's phenomena to the RO to associate outstanding medical records with the claims file and to afford the Veteran a VA examination.

In June 2012, in a rating decision, the RO granted service connection for a thoracolumbar spine sprain (previously denied as lower back disability) and for pes planus and plantar fasciitis (previously denied as a bilateral foot condition).  The RO assigned an evaluation of 10 percent for both disabilities effective November 4, 2004.  This was a full grant of the benefits sought.  Also, in June 2012, the RO provided a statement of the case (SSOC) on the issue of service connection for Raynaud's phenomena.  The Board has jurisdiction over that issue.  

The Veteran was afforded a VA examination in May 2011.  For the reasons stated below, the Board finds that the opinion provided concerning the etiology of the Veteran's Raynaud's phenomena was inadequate and the claim must be remanded for a clarifying medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The issues of entitlement to a disability rating in excess of 10 percent for a service-connected thoracolumbar spine strain and entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus and plantar fasciitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain a clarifying medical opinion.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of this case is necessary.

The Veteran steadfastly contends that her diagnosed Raynaud's phenomena resulted from exposure to extremely cold temperatures experienced in November 1990 and during a temporary tour of duty in Germany from the last week in August 1991 to the first week in October 1991.  Her service in Germany has been conceded by VA.

Although there is no mention of treatment for or complaints of Raynaud's phenomena symptoms during service, numerous lay statements in the record support the contention that symptoms began during service and have continued, to varying degrees, since that time.

In her original claim, filed in November 2004, the Veteran related that in November 1990 she was on class exercise for an Officer Basic Course and was waist deep in a fox hole filled with cold water for at least 5 hours.  Since that time, she has been "having on and off" reaction to cold in her hands and feet.  She also related that she was exposed to extreme cold while deployed to Germany.  She was not accustomed to cold temperatures, having grown up in the South.  She stated that her hands and feet would begin to sting and she was unable to hold her weapon or fold her fingers.  She related that she was told by a medic that her fingers were a little frostbitten and not to worry about it.  She was given hand warmers.

In an April 2006 statement in support of claim, the Veteran reiterated her belief that her condition was caused by experiencing cold temperatures in the early 1990s.  She stated that over the years her symptoms grew more obvious, although their presence was not consistent.  In a January 2007 statement in support of claim, the Veteran contended that her hands became so cold during her deployment to Germany that she "never recovered from that."  A fellow service member also submitted a statement in January 2007 stating that he went on several field exercises with the Veteran in Texas after she returned from Germany in 1992 - 1995.  He stated that when the weather got cold the Veteran's hands "would ache and turn blue and her toes would get cold and numb and she would hop to her tent."  He stated that he has kept in touch with the Veteran and knows that she now has the same symptoms except now they are worse and are present even when the temperature is not cold. 

In a July 2008 statement of the case, the Veteran again stated she experienced prolonged exposure to cold during outdoor training in Germany in 1991.  She stated she had intermittent tingling and numbness of the fingers that was resolved by warming the hands.  She stated she saw a medic because her hands were bloated, tight, red and extremely painful.  She stated that she had none of these symptoms before being in Germany and after she had been there for about a month, the symptoms started to appear.  She related that after her return from Germany, the symptoms "seemed to disappear" and she "only experienced mild tingling and some numbness in the wintertime" that was quickly resolved by warming her hands and toes.  She states that now, however, the symptoms have worsened and are triggered by "even mild coolness."  She stated that in Germany there were no licensed physicians available and she believes that her frostbite may have been diagnosed incorrectly.  

In September 2009, the Veteran, her husband and her sister-in-law had a hearing before a Decision Review Officer.  The Veteran stated she was in Germany for 60 days in cold weather where the temperature was between 15 and 20 degrees.  She stated she went to a medic and her hands and feet were blue, cramping and tingling.  She stated she went to the medic three times during her deployment with similar symptoms and was told she might have mild frostbite and to use hand warmers.  She stated that the only place where she has experienced true cold is in Germany.  Her sister-in-law noted that after the Veteran returned from Germany "if it did get cold, like in the house, and stuff like that, that her hands, her fingers would be blue."  Her husband, who has known her since before her time in the military, stated that when she came back from Germany she had sensitivity to cold that has progressively gotten worse.

In March 2011, the Veteran and her husband attended a hearing before the Board.  The Veteran stated that the temperature was between 25 and 30 degrees during the daytime and below zero at night while she was stationed in Germany.  She stated that while in Germany her hands would get cold and start to turn blue and to tingle and her toes would get cold and hard.  She stated it was not looked upon with favor for an Officer to go to sick call and therefore, she only sought assistance from a medic.  After the military, the Veteran returned to Texas where the temperatures were much warmer and the symptoms dissipated, but they would come back "as tingling just in the wintertime."  Her husband stated he had dated the Veteran four years prior to her entry into the military and that during the military there were symptoms, but they did not know what caused them.  He stated that the symptoms lingered and started reoccurring and getting worse as "the years passed on."

Treatment records from the Dallas VA Medical Center (VAMC) in 2005 indicate a diagnosis of Raynaud's phenomena.  The examiner stated that the Veteran had a "long history" of Raynaud's phenomena symptoms which she related she first noticed while stationed in Germany.  She stated that after she returned to the United States her symptoms began to decrease and she did not experience symptoms for six years.  Then in late 2004, symptoms returned with her fingers and toes turning blue in response to cold temperature and touching cold objects.  A June 2011 treatment record indicates the Veteran experienced "onset of unusual sensitivity to cold in her fingers and toes with pain and tingling" during the time she was in Germany.

The Board remanded the claim in April 2011 to afford the Veteran a VA examination.  Unfortunately, the Board finds that the opinion provided by the VA examiner is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

When rendering the opinion that the Veteran's Reynaud's phenomena was less likely as not related to her military service, the VA examiner's rationale was based solely on the fact that "[r]eview of the veteran's service medical records reveals no documentation of evaluation or treatment for cold injury or Raynaud's Syndrome symptoms."  The examiner neglected to consider or acknowledge the abundant lay evidence of record supporting the contention that symptoms of this chronic disease began during the Veteran's service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that if an examiner relied solely on the absence of evidence in the service medical records to provide a negative opinion and did not consider lay evidence of in-service symptomatology, his opinion is inadequate); 38 U.S.C. § 1154(a) (requiring, in relevant part, that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits).

Notably, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tingling, painful fingers and toes that curl, are numb or turn blue are symptoms capable of observation by a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran has been entirely consistent and unwavering in her statements to VA in support of her claim and to medical professionals helping to treat her condition.  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology the Veteran's Raynaud's phenomena and to afford the Veteran consideration of the lay statements of record concerning the onset and progression of the disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the May 2011 VA examiner or, if the May 2011 VA examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's Raynaud's phenomena.  This REMAND, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records, to include all the Veteran's statements in support of claim, as well as, statements by the Veteran, her husband and her sister-in-law given during the Decision Review Office hearing in September 2009 and by the Veteran and her husband at the Travel Board hearing before the Board in March 2011.  A notation to the effect that this record review took place should be included in the report.

The examiner should note that VA concedes the Veteran traveled to Germany for a temporary tour of duty during the period from the last week in August 1991 until the last week in October 1991.

After review of all lay and medical evidence of record, the examiner should then state an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's current Raynaud's phenomena is causally or etiologically related to her military service.  In so doing, the examiner should discuss medically known or theoretical causes of Raynaud's phenomena, in determining the likelihood that the current Raynaud's phenomena is related to an event or injury during service as opposed to some other factor or factors.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

